Citation Nr: 1104681	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  03-05 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
idiopathic hypertrophic subvalvular aortic stenosis, status post 
myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to October 
1969.  This case comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

In July 2003, the Veteran testified at a videoconference hearing 
before the Board.  A transcript of the hearing testimony is in 
the claims file.  In April 2006, the Veteran was notified that 
the Veterans Law Judge who conducted the July 2003 hearing was no 
longer with the Board.  Pursuant to this notice, the Veteran 
requested a new videoconference Board hearing.  In September 
2010, a new videoconference hearing was held before the 
undersigned Veterans Law Judge, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c), and who is rendering the determination in this case.  
A transcript of this hearing testimony is in the claims file.


FINDINGS OF FACT

1.  Prior to June 9, 2009, there is no evidence that the 
Veteran's idiopathic hypertrophic subvalvular aortic stenosis, 
status post myocardial infarction, was manifested by more than 
one episode of acute congestive heart failure per year; or a 
workload of 5 metabolic equivalents (METs) or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; nor was there 
evidence of left ventricular dysfunction with an ejection 
fraction of less than 50 percent.

2.  Since June 9, 2009, the Veteran's idiopathic hypertrophic 
subvalvular aortic stenosis, status post myocardial infarction, 
has been manifested by left ventricular dysfunction with an 
ejection fraction of 49 percent; and by no evidence of chronic 
congestive heart failure; or a workload of 3 METs or less 
resulting in dyspnea, fatigue, angina, dizziness, or syncope.  


CONCLUSIONS OF LAW

1.  Prior to June 9, 2009, the criteria for an evaluation in 
excess of 30 percent for idiopathic hypertrophic subvalvular 
aortic stenosis, status post myocardial infarction, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§4.104, Diagnostic Code 7005 (2010).

2.  Since June 9, 2009, the criteria for an evaluation of 60 
percent, but no more, for idiopathic hypertrophic subvalvular 
aortic stenosis, status post myocardial infarction, have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§4.104, Diagnostic Code 7005 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's July 2001 and March 2008 letters advised the Veteran of 
VA's notice requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  Specifically, the RO's 
letters informed the Veteran of what evidence was required to 
substantiate his claim for an increased disability rating, as 
well as notice of the type of evidence necessary to establish an 
effective date.  The RO's letters notified the Veteran of his and 
VA's respective duties for obtaining evidence.  The Veteran was 
also asked to submit evidence or information in his possession to 
the RO.  Further, the purpose behind the notice requirement has 
been satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this 
case.  The RO has obtained the Veteran's available service 
treatment records, as well as his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
RO also scheduled the Veteran for the appropriate VA examination 
to ascertain the current severity of his service-connected 
idiopathic hypertrophic subvalvular aortic stenosis, status post 
myocardial infarction.  Specifically, the January 2009 VA 
examination of the heart, along with supplemental addendums in 
June 2009 and August 2010, were performed by VA physicians that 
had reviewed the Veteran's claims file, treatment records, 
examined the Veteran, and included rationales for the conclusions 
reached therein.  The Board therefore concludes that this 
examination, along with its supplemental addendums, is adequate 
for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  Moreover, the Veteran has 
not claimed that this examination was inadequate.  Id.  Finally, 
there is no sign in the record that additional evidence relevant 
to the issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In February 2004, June 2006, and May 2010, the Board remanded 
this matter for additional evidentiary development, including 
obtaining additional medical treatment records, scheduling the 
Veteran for a VA examination to ascertain the current severity of 
his service-connected heart disorder; and scheduling the Veteran 
for an additional hearing before the Board.  A review of the 
record reveals that the additional treatment records identified 
in the Board's remands have been obtained, that a VA examination 
of the heart was provided, and that a new videoconference hearing 
before the Board was conducted.  Accordingly, the directives of 
the Board's prior remands have been accomplished.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
all of the evidence submitted by the Veteran on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(finding that the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis herein 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting from 
all types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this 
factual issue, the Board may only consider the specific factors 
as are enumerated in the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992). 

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Staged ratings are, however, appropriate 
when the factual findings show distinct time periods in which a 
disability exhibits symptoms that warrant different ratings.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In December 1969, the RO issued a rating decision which granted 
service connection at a 30 percent initial rating for idiopathic 
hypertrophic subvalvular aortic stenosis, effective from November 
1969.  In August 1977, the RO issued a rating decision which 
granted a temporary total disability rating based upon the 
Veteran's hospitalization for a myocardial infarction, effective 
from April 1977 to March 1978.  The RO's August 1977 rating 
decision also recharacterized the Veteran's service-connected 
heart disorder as idiopathic hypertrophic subvalvular aortic 
stenosis, status post myocardial infarction.

In January 2001, the Veteran filed his present claim seeking an 
evaluation in excess of 30 percent for his service-connected 
idiopathic hypertrophic subvalvular aortic stenosis, status post 
myocardial infarction.

Pursuant to the provisions of 38 C.F.R. § 4.104, Diagnostic Code 
7005, used in rating coronary artery disease, a 30 percent 
evaluation is warranted when a workload of greater than 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; where there is evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, echocardiogram, 
or x-ray.  38 C.F.R. § 4.104, Diagnostic Code 7005.  A 60 percent 
rating requires more than one episode of acute congestive heart 
failure in the past year; or when there is a workload of greater 
than 3 METs but not greater than 5 METs that results in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  Id.  
A 100 percent rating requires chronic congestive heart failure; 
or when a workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular dysfunction 
with an ejection fraction of less than 30 percent.  Id. 

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram of 
body weight per minute.  When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope develops is required for 
evaluation, and a laboratory determination of METs by exercise 
testing cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity expressed in METs and 
supported by specific examples, such as slow stair climbing or 
shoveling snow, that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

After reviewing the Veteran's claims file, the Board concludes 
that prior to June 9, 2009, there is no evidence that the 
Veteran's service-connected idiopathic hypertrophic subvalvular 
aortic stenosis, status post myocardial infarction, was 
manifested by more than one episode of acute congestive heart 
failure per year; or a workload of 5 METs or less resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; nor was there 
evidence of left ventricular dysfunction with an ejection 
fraction of less than 50 percent.  Specifically, an August 2001 
VA cardiology stress report noted that the Veteran exhibited the 
equivalent of 7.6 METs on testing.  A May 2003 private 
echocardiogram noted that the Veteran's left ventricular ejection 
fraction was estimated to be 70 to 75 percent.  The report also 
noted that there was mild to moderate ventricular hypertrophy, 
which was concentric in involvement.  A June 2004 VA 
electrocardiogram noted findings of mild mitral regurgitation, 
mild left atrial dilation, hyperdynamic left ventricular systolic 
function, concentric left ventricular hypertrophy, and no 
evidence for dynamic left ventricular outflow tract obstruction.  
A May 2008 VA x-ray examination revealed an impression of no 
acute pulmonary process.  An April 2009 VA treatment report noted 
that the Veteran had no episodes of congestive heart failure in 
the past year.  

Accordingly, prior to June 9, 2009, the Veteran's service-
connected idiopathic hypertrophic subvalvular aortic stenosis, 
status post myocardial infarction, was not shown to meet the 
requirements for a rating in excess of 30 percent under 
Diagnostic Code 7005.  See generally, Meeks v. West, 216 F.3d 
1363 (Fed. Cir. 2000); see also Hazan v. Gober, 10 Vet. App. 511, 
519 (1997).  

Since June 9, 2009, the Board concludes that Veteran's service-
connected idiopathic hypertrophic subvalvular aortic stenosis, 
status post myocardial infarction, is most appropriately rated as 
60 percent disabling and no more.  Specifically, as clarified in 
the August 2010 VA examination of the heart addendum, the 
Veteran's June 9, 2009 VA echocardiogram revealed a left 
ventricular ejection fraction of 49 percent.  Consequently, as of 
June 9, 2009, the Veteran is shown to meet the requirements for a 
60 percent disability rating.  See Hart, 21 Vet. App. at 509; see 
also 38 C.F.R. § 3.344 (2010); Johnson v. Brown, 7 Vet. App. 95 
(1994) (noting that only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned).

At no time since June 9, 2009, has the Veteran's idiopathic 
hypertrophic subvalvular aortic stenosis, status post myocardial, 
been shown to warrant an increased evaluation in excess of 60 
percent.  Since June 9, 2009, there is no evidence that the 
Veteran's idiopathic hypertrophic subvalvular aortic stenosis, 
status post myocardial infarction, was manifested by chronic 
congestive heart failure; or a workload of less than 3 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope.  A 
March 2010 VA treatment report noted an impression of left 
ventricular hypertrophy with hyperdynamic left ventricular 
function, but no evidence of dynamic left ventricular outflow 
obstruction on echocardiogram.  Moreover, as clarified in the 
August 2010 VA examination of the heart, the June 9, 2009 VA 
echocardiogram revealed an accurate expression of the Veteran's 
workload capacity of 8.5 METS during a stress test.

Generally, evaluating a disability using either the corresponding 
or analogous diagnostic codes contained in the Rating Schedule is 
sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, 
because the ratings are averages, it follows that an assigned 
rating may not completely account for each individual Veteran's 
circumstance, but nevertheless would still be adequate to address 
the average impairment in earning capacity caused by disability.  
In exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. § 
3.321(b) (2010).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of a Veteran's service-connected 
disability with the established criteria found in the Rating 
Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the 
criteria under the Rating Schedule reasonably describe the 
Veteran's disability level and symptomatology, then the veteran's 
disability picture is contemplated by the Rating Schedule, and 
the assigned schedular evaluation is adequate, and no referral is 
required. 

In this case, the Board finds that the Veteran's disability 
picture is not so unusual or exceptional in nature as to render 
the staged ratings assigned herein for his service-connected 
heart disorder inadequate.  The Veteran's idiopathic hypertrophic 
subvalvular aortic stenosis, status post myocardial infarction, 
is evaluated pursuant to Diagnostic Code 7005, the criteria of 
which is found by the Board to specifically contemplate the level 
of disability and symptomatology exhibited by the Veteran's 
throughout the course of this appeal.  

Prior to June 9, 2009, there is no evidence that the Veteran's 
idiopathic hypertrophic subvalvular aortic stenosis, status post 
myocardial infarction, was manifested by more than one episode of 
acute congestive heart failure per year; or a workload of 5 METs 
or less resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; nor was there evidence of left ventricular dysfunction 
with an ejection fraction of less than 50 percent.  

Since June 9, 2009, the Veteran's idiopathic hypertrophic 
subvalvular aortic stenosis, status post myocardial infarction, 
has been manifested by a left ventricular dysfunction with an 
ejection fraction of 49 percent; and with no evidence of chronic 
congestive heart failure; or a workload of less than 3 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope.  

When comparing the disability picture of the Veteran's 
service-connected heart disorder over the course of this appeal 
with the symptoms contemplated by the Rating Schedule, the Board 
finds that the Veteran's symptoms are more than adequately 
contemplated by a 30 percent disability rating assigned prior to 
June 9, 2009, and a 60 percent rating assigned since June 9, 2009 
for his service-connected idiopathic hypertrophic subvalvular 
aortic stenosis, status post myocardial infarction.  Ratings in 
excess thereof are provided for certain manifestations of the 
service-connected heart disorder, but the medical evidence of 
record does not demonstrate that such manifestations were present 
in this case.  Therefore, the currently assigned evaluations are 
adequate and no referral is required.

In reaching this conclusion, the Board has given full 
consideration to the Veteran's complaints chest pain, shortness 
of breath and fatigue.  Despite these complaints, the facts found 
throughout the course of this appeal do not warrant a higher 
rating than those currently assigned.  Specifically, the rating 
criteria at issue herein requires a determination based on 
medical evaluation.  38 C.F.R. § 4.104.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of 
the evidence is against the Veteran's claim throughout the period 
on appeal for a rating in excess of 30 percent prior to June 9, 
2009 and in excess of 60 percent since June 9, 2009, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see Hart, 21 Vet. App. at 509.


ORDER

Prior to June 9, 2009, an evaluation in excess of 30 percent for 
idiopathic hypertrophic subvalvular aortic stenosis, status post 
myocardial infarction, is denied.

Since June 9, 2009, an evaluation of 60 percent, but no more, for 
idiopathic hypertrophic subvalvular aortic stenosis, status post 
myocardial infarction, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


